Third District Court of Appeal
                               State of Florida

                          Opinion filed July 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2194
                        Lower Tribunal No. 21-3908
                           ________________


                                Earl Burks,
                                  Appellant,

                                     vs.

                           Deloise B. Brown,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Spencer
Eig, Judge.

     Earl Burks, in proper person.

      The Law Office of Alain Roman, PLLC, and Alain E. Roman, for
appellee.


Before EMAS, LINDSEY, and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979) (“Without a record of the trial proceedings, the

appellate court cannot properly resolve the underlying factual issues so as

to conclude that the trial court’s judgment is not supported by the

evidence[.]”).




                                    2